
	

114 SRES 416 ATS: Recognizing the contributions of Hawaii to the culinary heritage of the United States and designating the week beginning on June 12, 2016, as “National Hawaiian Food Week”.
U.S. Senate
2016-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 416
		IN THE SENATE OF THE UNITED STATES
		
			April 7, 2016
			Mr. Schatz (for himself, Mr. Isakson, Ms. Hirono, and Mr. Perdue) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		May 25, 2016Committee discharged; considered and agreed to with an amended preambleRESOLUTION
		Recognizing the contributions of Hawaii to the culinary heritage of the United States and
			 designating the
			 week beginning on June 12, 2016, as National Hawaiian Food Week.
	
	
 Whereas when individuals first came to the Hawaiian islands more than 1,500 years ago, there was little to eat other than birds and a few species of ferns, but the individuals found rich volcanic soil, a year-round growing season, and abundant fisheries;
 Whereas the history of Hawaii is inextricably linked with— (1)foods brought to the Hawaiian islands by the first individuals who came to Hawaii and successive waves of voyagers to the Hawaiian islands;
 (2)the agricultural and ranching potential of the land of Hawaii; and (3)the readily available seafood from the ocean and coasts of Hawaii;
 Whereas the food cultures initially brought to Hawaii came from places including French Polynesia, China, Japan, Portugal, North Korea, South Korea, the Philippines, Puerto Rico, and Samoa;
 Whereas the foods first brought to Hawaii were simple, hearty fare of working men and women that reminded the men and women of their distant homes;
 Whereas individuals in Hawaii, in the spirit of Aloha, shared favorite dishes with each other, and as a result, the individuals began to appreciate new tastes and learned how to bring new ideas into their cooking;
 Whereas the blend of styles in Hawaiian cooking evolves as new groups of individuals make Hawaii their home;
 Whereas the fusion of dishes from around the world creates a unique cuisine for Hawaii that is as much a part of a visit to Hawaii as the welcoming climate, friendly individuals, and beautiful beaches in Hawaii;
 Whereas the food of Hawaii is appealing because it came from hard-working communities of individuals that farmed, fished, or ranched for their livelihoods, which are core experiences of individuals throughout the United States; and
 Whereas the growing appreciation for the food of Hawaii comes from hard-working and ingenious farmers, fishers, educators, ranchers, chefs, and businesses that innovate and export the taste of Hawaii all over the world: Now, therefore, be it
		
	
 That the Senate— (1)designates the week beginning on June 12, 2016, as National Hawaiian Food Week; and
 (2)recognizes the contributions of Hawaii to the culinary heritage of the United States. 